.....
19
p
lh
ix
( ,I’                 OFFICE   OF THE AlTORNEY         GENERAL   OF    TEXAS
                                             AUSTIN
 I0
’GpuDc. MAWll
  ,-n ==*UU



           Honorable s. it?.
                           Listcar,0ha13slan
           TentsPrleon Board
           SohoondliatlonalBank Buildlag
           xioustou,lbxall
           Bear sir:                         0p11li0Ll
                                                    Bo* 0
                                             it01   mm0 t




                          FroJn
                              youxlottisr                            we quote the feb
           rowlaga




                                                         HQtlrtQnalmnty     tore-
                                                         6d to eftbr      rent,
                                                            o do some wark
                                                             rmtoodthl8 work
                                                             the Prison Syc
                                                            the State.  I
                                              that personally        I ww op-
                                               miohine    to be used Sor
                                           son B~antemihowever, I would
                                        me an opinion es to whether or not
                                         to lend or 16aee.tG.ispxopoxty

                          Artiale   61666,   Vernon’8    Annotatdl     OlvilEJtattttw,
           pr~vl&ee fci~"
                        the msaagementend aoatrol of all propertt6rof
           the Texas Prieon Sgetwn. ZUuohartlale raadar86 followrt
                           "The %nar Priaori Bati together with
                      the maaqer herelnMter gro*Ibed POX, till




        HOCOHWUN,CA,,OI
                 ,s
                  TOBICONBTIULD
                           A8ADE,ARTHLNT*L
                                     OrlNlOW
                                         "NLrs*
                                             UCROVLD
                                                  WITM=
                                                      ArrORNI"
                                                           ELNLRAL
                                                               caFlMT
                                                                    As=mTA**
Halorsblo S.Y.xA@er,          Pa&la2


      b e7 8a kwd tthth e lx o lueive
                                    metm g e iaendent
      oontzol o r the Prima Slatem, and all prepor-
      tie8 belonging thereto rubJoot only to the
      llaltatlonrof thlciA&     and shall bo rcsrpon-
      alble for the maaagemsnC @f the affairs of
      the Prison system and ior the propor oere,
      treatment reodiag,   olothiad aad mmaagement
      or the p&mm8      aonfined there&*
          Artlola 61660, Vernon*8 Annotated Civil Statiutee,
reada ar follow61
                                              to~uthoriw
      the




      orlaaw btherfixedproporty         cmd appurteuenoer
      bolarrgingthenfo upon arohtrru aattsay
      deem ad+antagbouato the lnterenrba      oi the
      prinon #y8tam.. (EPrpha8lm  ourd

the
            *A power    to *sell   aad dimpore ott prover-

      exteade   to a dl8pWLl by lxohan$e as well a8
                   that bg
      sale lnolading           pcrrtitlon, whloh ia l
      sp a o ls* o f B x Ch a ng b .=

          This deiinibion ia shown So have the appmtal    ob
wtersl ju&%sdiotions,although no Texas oalreir oiMd* See
RutleLlgev* Urampton, 150 Al& 275, &3 SO. 622; fa ro Omr,
16 IL I. 645 19 A. 45i Liadaey   7. Ftobinsm  3.80 Oas 64%
180 3. E. lob; Ph.3p6 V. Hal-la, 1010. 8. 3+0, 15L. Ed.
853.
          It is our opiaion that rima prwerty canaot be
legally loaned or leered for a pl-f
                                  vata snterprisot The mr
delggatod to the Prison Board by the term8 of Artlolo 6f.
                                                        h
Bonorahle 8. Y. Liriter.   Page 3


eupza, to 538U  and di8pome @is the personal and monhle
property of the prison ayetam does not oarry with it either
an sxpressed or implied delegation to lend or lease euah
property for private purpo8e8a

                                       Your8    70x-y truly
                                    ATT09      OEWERALOF TEXAB